Citation Nr: 0300378	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  94-33 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUE

Determination of proper initial rating for the residuals 
of meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
August 1971.

The case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA). Subsequently, the 
case was transferred to the RO in White River Junction, 
Vermont.  Following Board remands to the RO in December 
1996 and May 2001, the case is once again before the Board 
for appellate review. 

Per phone conversation notations dated November 2000 and a 
VA form 119 (Report of Contact) dated November 2002, the 
veteran is currently seeking entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, the TDIU issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.   

2.  The veteran's meningitis is not deemed to be an active 
febrile disease, but its residuals have been characterized 
by chronic headaches with photophobia and nausea, 
occurring two to three times per week and lasting four to 
five hours each time.  The headaches are neither 
completely prostrating in nature, nor productive of severe 
economic inadaptability. 


CONCLUSION OF LAW

The initial rating assigned to the veteran's residuals of 
meningitis, including migraine headaches, is not 
appropriate, and the criteria for a 30 percent initial 
evaluation have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.124a, Diagnostic Codes 8019, 8100 (2002); 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Fenderson v. West, 12 Vet. 
App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the Veterans Claims Assistance 
Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence 
needed to show that he is entitled to an increased initial 
rating for his residuals of meningitis via the November 
1993 rating decision, the November 1993 statement of the 
case, the November 1995 supplemental statement of the 
case, the November 2000 rating decision, and the December 
2000 and September 2002 supplemental statements of the 
case.  Specifically, the appellant has been informed of 
the need to provide evidence showing that his disability 
meets the criteria for the assignment of the next higher 
disability evaluation under the applicable Diagnostic 
Codes.  Additionally, via a June 2001 RO letter, the 
veteran was provided with specific information concerning 
the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, in the June 2001 RO 
letter, the veteran was provided with specific information 
regarding the evidence necessary to substantiate the 
claim, as well as to the VA's duty to assist him in 
obtaining such evidence.  No additional unobtained 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified.  
Additionally, from 1997 to the present, the veteran has 
undergone multiple VA examinations, the last examination 
having been performed in August 2002.  And, in a November 
2002 RO letter, he was given a 90-day period to present 
additional evidence and/or testimony, if he so desired.  
At present, the Board finds that the record includes all 
identified relevant medical records which were identified 
and available.  The veteran has also been given the 
opportunity to present testimony at an RO hearing in 
February 1995.  Thus, the duty to assist requirement has 
been satisfied as well.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected 
disabilities affect his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
an appeal from the initial assignment of a disability 
rating requires consideration of the entire time period 
involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).

In this case, in October 1990, the veteran submitted his 
original claim of service connection for the residuals of 
meningitis.  In a November 1993 rating decision, he was 
granted service connection for the residuals of meningitis 
and a 0 percent rating under Diagnostic Code 8010, 
effective the date of claim in October 1990.  The veteran 
expressed disagreement with the initial rating, and 
perfected his appeal with respect to this issue.  
Following a December 1996 Board remand, in a November 2000 
rating decision, the veteran's award was increased to a 10 
percent rating under Diagnostic Codes 8099-8019 (formerly 
Diagnostic Code 8010), effective the date of claim 
(October 1990).  The case was again remanded to the RO by 
the Board in May 2001, and at present is once again before 
the Board for appellate review.

I.  The Evidence

With respect to the veteran's symptomatology, in the 
September 1992 notice of disagreement, the veteran 
reported his service-connected residuals of meningitis 
included blackouts, headaches, short-term memory loss, and 
a heart disorder.  It appears the veteran continues to 
believe that such symptoms remain to be part of his 
residuals of meningitis. 

With respect to the evidence of record, the service 
medical evidence shows the veteran was hospitalized from 
November 27, 1968 to January 13, 1969 at the Camp Geiger 
Clinic for meningitis.  At that time, he reported 
headaches and fever for one day prior to admission, as 
well as a stiff neck and a rash.  He was treated with 
intravenous Penicillin and Sulfadiazine.  Subsequently, 
the service medical records show the veteran continued to 
complain and be treated for headaches and other symptoms 
similar to his meningitis infection, including but not 
limited to during May 1969, October 1969, and May 1971.

The evidence also includes VA medical records dated from 
1990 to 1992, April 1991 notations from Drs. Stewart and 
Lehmann, and 1993 records from the Greater Victory 
Hospital Society (GVHS) describing the treatment the 
veteran received for various health problems including 
unstable angina and coronary artery disease.

A January 1992 VA neurological examination report further 
notes a prior history of headaches and visual field 
deficits, and blackouts following the consumption of 
alcohol.  The examiner believed that the veteran may have 
had complex partial seizures related to meningitis or an 
in-service head injury, but which were only associated 
with the veteran's alcohol consumption.  No anti-seizure 
medication was prescribed, but rather the veteran was 
instructed to completely cease his alcohol consumption.

A March 1994 neuropsychological report from the GVHS notes 
the veteran hit his head in service which resulted in a 
temporary visual field deficit.  He subsequently became 
ill with meningitis.  He also had a history of heart 
trouble, headaches, PTSD and self-medication with alcohol 
and drugs.  The veteran's assessment was that he had 
difficulty concentrating and retrieving previously learned 
information, symptoms which were consistent with an injury 
to the left hemisphere of the brain.  However, the 
examiner noted that it was not possible to say with 
certainty whether these symptoms were caused by the prior 
1968 injury.

In an attempt to distinguish the veteran's symptoms 
related to his meningitis, as opposed to other illnesses, 
the veteran underwent various VA examinations during 1997, 
1998 and 1999.  Specifically, the Board notes that a July 
1997 Neurology report shows the veteran was diagnosed with 
cognitive dysfunction with multiple factors including 
prior meningitis, prior alcohol and substance abuse, and 
current depression and PTSD.  The veteran was also noted 
to have blackouts of unclear etiology.  As well, a July 
1997 electroencephalogram (EEG) showed normal results, but 
an August 1997computed tomography (CT) brain scan detected 
faint basal ganglia calcification on the left.

A January 1998 VA examination report shows that, upon a 
review of the 1997 studies, the veteran's symptoms were 
consistent with marked impaired learning and slow speed of 
thinking, probably multifactorial, to include poor cardiac 
functioning with low grade chronic hypoxemia, cardiac 
arrest, emotional distress and substance abuse, with all 
these symptoms/problems superimposed on a prior cerebral 
insult and meningitis.  And, an August 1998 VA examination 
report shows similar findings/conclusion. 

A March 1999 examination report from Dr. Foti reflects 
that in Dr. Foti's opinion, it was possible that the 
veteran had experienced mild hypoxia secondary to his 
cardiac procedures, but that this was not certain as his 
memory disorder was not an amnesia, as well as that he had 
other symptoms which may be related to his anxiety 
disorder.  A September 2000 VA medical opinion was also 
unable to provide a conclusive opinion as to the factors 
responsible for the veteran's cognitive dysfunction.  
However, the opinion also noted that it was believed that 
the veteran's meningitis in 1969 had little role in the 
veteran's present complaints of cognitive dysfunction.

Lastly, the veteran was examined by VA in August 2002.  At 
this time, the veteran's prior history of headaches dating 
back to his meningitis was noted, as well as history of a 
blow to the head prior to the meningitis with resulting 
temporary visual field changes.  The veteran's headaches 
at this time were chronic with photophobia and nausea, 
occurring two to three times per week and lasting four to 
five hours each time.  After an examination of the veteran 
and his medical records, the examiner concluded that the 
veteran's migrainous headaches were more likely than not 
related to the meningitis, and that they were persistent 
and unlikely to improve.  The examiner also noted that the 
veteran's memory loss was less likely related to the 
meningitis as it appeared to be progressive and the 
residuals of meningitis are not expected to be progressive 
in nature.  As well, the examiner noted that there were 
other factors which would explain the veteran's memory 
loss, including his coronary bypass and multiple "C&S" 
suppressant medications. 

II.  Analysis.

The Board notes initially that the veteran's service 
connected disability is difficult to rate due to the 
nature of his symptoms and his various other non-related 
illnesses, which overlap in symptomatology with the 
meningitis symptomatology.  As well, some of the specific 
manifestations are subjective.  VA Schedule for Rating 
Disabilities  (Rating Schedule) effectively recognizes 
this with a flexible criteria.

In this case, as noted above, in the September 1992 notice 
of disagreement, the veteran reported his service-
connected residuals of meningitis included blackouts, 
headaches, short-term memory loss, and a heart disorder.  
It appears the veteran continues to believe that such 
symptoms remain to be part of his residuals of meningitis.  
However, the preponderance of the evidence is against a 
conclusion that there is a connection between the service-
connected meningitis and any seizures, blackouts, 
memory/concentration problem, and/or other cognitive 
deficits.  As such, the Board's evaluation of the 
veteran's service-connected residuals of meningitis will 
be limited to the headaches.

The Board's conclusion is based on the fact that, at the 
time of the veteran's in-service treatment for meningitis, 
his primary symptoms included headaches, a stiff neck and 
a rash, with the headaches being the only symptoms 
remaining to this day.  Additionally, although the medical 
evidence dated from 1992 to 1999 does not provide a 
positive conclusive opinion as to which symptoms are 
related to the veteran's in-service meningitis, the 
preponderance of the evidence is against the conclusion 
that the claimed blackouts, short-term memory loss, and a 
heart disorder are related to the meningitis.  
Specifically, a March 1999 report from Dr. Foti notes that 
it was possible that the veteran had experienced mild 
hypoxia secondary to his cardiac procedures, but that this 
was not certain as his memory disorder was not an amnesia, 
as well as that he had other symptoms which may be related 
to his anxiety disorder.  It was further noted that the 
veteran's meningitis in 1969 had little role in the 
veteran's present complaints of cognitive dysfunction.

Additionally, the August 2002 VA examination report 
provides a medical opinion that the veteran's migrainous 
headaches were more likely than not related to the 
meningitis, and that the memory loss was less likely 
related to the meningitis as it appeared to be progressive 
in nature.  And, with respect to the veteran's contention 
that his residuals of meningitis include a heart 
condition, the Board finds that the evidence of record 
shows the veteran has a clear history of heart disease 
which was medically identified/diagnosed in itself in the 
early 1990s.

The law is clear that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In this case, however, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against a finding that 
the service-connected residuals of meningitis include 
blackouts, short-term memory loss, and a heart disorder.  
As such, the Board's evaluation of the veteran's service-
connected residuals of meningitis will be limited to the 
symptoms of headaches.

Meningitis may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8019, 
a 100 percent evaluation is warranted for active febrile 
epidemic cerebrospinal meningitis.  A 10 percent 
evaluation is warranted for minimum residuals of epidemic 
cerebrospinal meningitis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8019 (2002).

For the assignment of the minimum rating for Diagnostic 
Codes 8000-8025, including the residuals of epidemic 
cerebrospinal meningitis, the residuals must be 
ascertainable.  A determination as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on 
the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  
It is of exceptional importance that when ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, 
in addition to the codes identifying the diagnoses.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025, Note 
(2002).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine), 
a 50 percent rating is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating is 
warranted with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  With characteristic prostrating attacks averaging 
one in two months over the last several months, a 10 
percent rating is warranted.  With less frequent attacks, 
a 0 percent rating is warranted.  38 C.F.R. §§ 4.124a, 
Diagnostic Code 8100 (2002).

Turning to the medical evidence, although the veteran was 
hospitalized from November 27, 1968 to January 13, 1969 
for meningitis, the record lacks any evidence documenting 
additional and/or active episodes of meningitis to the 
present.  As the veteran's meningitis is not deemed to be 
an active febrile disease, the Board finds that the 
preponderance of the evidence is against the assignment of 
an initial rating in excess of 10 percent for the 
veteran's residuals of meningitis, under Diagnostic Code 
8019.  See 38 C.F.R. § 4.124a, Diagnostic Code 8019 
(2002).

However, the veteran's residuals of meningitis have been 
characterized by headaches since the initial in-service 
hospitalization to treat the meningitis.  Currently, the 
veteran's headaches are chronic, productive of photophobia 
and nausea, occurring two to three times per week and 
lasting four to five hours each time.  Therefore, the 
Board finds that the initial rating assigned to the 
veteran's residuals of meningitis, including migraine 
headaches, is not appropriate, and the criteria for a 30 
percent initial rating under diagnostic Code 8100 have 
been met.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2002).

An initial rating in excess of 30 percent for the 
residuals of meningitis, including migraine headaches, is 
not warranted in this case because the evidence does not 
show that the residuals are characterized by headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Per 
the August 2002 VA examination report discussed above, the 
veteran used to work as a commercial fisherman and a 
builder, but after a failed coronary bypass in 1991, he 
became disabled secondary to this heart condition.  As 
such, any present economic inadapatability that the 
veteran may experience cannot be imputed to the residuals 
of meningitis.  See id.


III.  Conclusion.

The potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have 
been considered whether or not they were raised by the 
appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002) is warranted.  In the instant case, however, there 
has been no showing that the veteran's residuals of 
residuals of meningitis, including migraine headaches, 
have caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards. 

Specifically, per the August 2002 VA examination report 
discussed above, the veteran used to work as a commercial 
fisherman and a builder, but after a failed coronary 
bypass in 1991, he became disabled secondary to this heart 
condition.  As such, the Board finds that the medical 
evidence of record simply does not show/indicate that the 
veteran's residuals of meningitis, including migraine 
headaches, per se, are productive of marked interference 
with employment. 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.  In 
essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  With respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  

However, the Board has not found the disability under 
consideration to be of such severity as to warrant 
assignment of a higher rating on a schedular basis than 
that indicated above.  Likewise then, referral for 
consideration for extra-schedular evaluation is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The initial rating assigned for the veteran's residuals of 
meningitis, including migraine headaches, is not 
appropriate, and a 30 percent disability evaluation is 
granted, subject to provisions governing the payment of 
monetary benefits.



		
A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

